Case 5:18-cv-02030-MWF-SHK Document 26 Filed 02/06/19 Page 1 of 3 Page ID #:122


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                                                         JS-6
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                             Date: February 6, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                             Court Reporter:
            Rita Sanchez                              Not Reported

            Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
            None Present                              None Present

  Proceedings (In Chambers): ORDER DISMISSING ACTION

         On September 21, 2018, Plaintiff James Rutherford commenced this action
  against Church’s Chicken, a “business entity form unknown.” (See Complaint ¶ 5
  (Docket No. 1)). Plaintiff’s proof of service indicated that service was effected on a
  “Shift Manager.” (Docket No. 10). On December 12, 2018, Plaintiff filed an
  Application for Default Judgment against Church’s Chicken (the “Application”) and
  the operative First Amended Complaint, adding Valley Park Center as a Defendant.
  (Docket Nos. 17–18). The First Amended Complaint describes Valley Park Center as
  the owner of the property where Church’s Chicken is located.

         As to Church’s Chicken, on January 10, 2019, the Court denied Plaintiff’s
  Application because there is no indication that the “Shift Manager” was authorized to
  accept service. (Order Denying Application at 5 (Docket No. 22)). The Court ordered
  Plaintiff to properly serve Church’s Chicken by February 4, 2019, and warned that
  “[f]ailure to do so will result in dismissal with prejudice of the claims against Church’s
  Chicken for failure to prosecute and comply with the Court’s orders.” (Id. at 6
  (emphasis in original)). As of February 5, 2019, Plaintiff has not filed a proof of
  service.

         As to Valley Park Center, on January 17, 2019, Plaintiff filed a proof of service
  indicating that Valley Park Center was served on December 27, 2018. (Docket No.
  23). The Court issued an Order, noting that the proof of service was deficient because
  it did not include service of the required Notices to Parties: ADA Disability Access
  Litigation. (Docket No. 24). The Court ordered Plaintiff to properly serve Valley Park
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 5:18-cv-02030-MWF-SHK Document 26 Filed 02/06/19 Page 2 of 3 Page ID #:123


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                             Date: February 6, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  Center with all required documents by February 4, 2019, and warned that “[f]ailure to
  comply with the Court’s Order will result in the dismissal of this action.” (Id. at 2
  (emphasis removed)).

         Plaintiff filed a new proof of service on February 4, 2019, purportedly serving
  Valley Park Center, a California general partnership, via the same “Shift Manager” of
  Church’s Chicken. (Docket No. 25). This purported proof of service on its face
  reflects insufficient service on Valley Park Center. It was merely a stratagem to
  pretend to comply with the Court’s Order without actually spending any money or
  doing any research on Valley Park Center. Therefore, the proof of service is
  STRICKEN.

         It is well-established that a district court has authority to dismiss a plaintiff’s
  action due to its failure to prosecute and/or to comply with court orders. See Fed. R.
  Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
  district court’s authority to dismiss for lack of prosecution is necessary to prevent
  undue delays in the disposition of pending cases and avoid congestion in district court
  calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
  court may dismiss action for failure to comply with any order of the court).

         Before ordering dismissal, the Court must consider five factors: (1) the public’s
  interest in expeditious resolution of litigation; (2) the Court’s need to manage its
  docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
  disposition of cases on their merits; and (5) the availability of less drastic sanctions.
  See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
  F.2d at 1260–61 (failure to comply with court orders).

        Taking all of these factors into account, dismissal of the entire action is
  warranted. As to Church’s Chicken, dismissal is warranted under Rule 41 for failure to
  comply with the Court’s Order and also under Rule 4(m) for failure to serve Church’s
  Chicken within the proper amount of time. As to Valley Park Center, dismissal is
  warranted under Rule 41 for failure to comply with the Court’s Order.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 5:18-cv-02030-MWF-SHK Document 26 Filed 02/06/19 Page 3 of 3 Page ID #:124


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                            Date: February 6, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
        Accordingly, the proof of service at Docket No. 24 is STRICKEN. The action
  is DISMISSED. As to Church’s Chicken, the dismissal is with prejudice.

          This Order shall constitute notice of entry of judgment pursuant to Federal Rule
  of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
  treat this Order, and its entry on the docket, as an entry of judgment.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
